       8:18-cv-01589-E




 1 Troy D. Monge, Esq.
   Law Offices of Martin Taller, APC               j   '
                                                       Cr
                                                        '
                                                                   .. ~~
                                                          ~ r K, U.S r~~
                                                              ---_ rfl~~T ~idURT
 2 2300 E. Katella Ave, Suite 440
 3 ANAHEIM,CALIFORNIA 92806                                  SAY 2 ~ 2019
   TELEPHONE(714)385-8100                               L—____. _
 4                                                 ^~,
                                                     ENTRAP DISTRICT
   FACSIMILE(714)385-8123                                         -  0~~.,~-=
                                                                      F

 5 troymonge@hotmail.com
 6
   Attorney Bar #217035
 7 Attorneys for Patrecia Pabon
 8
 9                   UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
                                    No. SACV 18-1589-E
11
     PATRECIA PABON,
12                                  [          ]ORDER AWARDING
13       Plaintiff,                 EQUAL ACCESS TO JUSTICE
                                    ACT ATTORNEY FEES AND
14              v.                  COSTS
15
     NANCY A. BERRYHILL,
16
     Deputy Commissioner for Operations,
17   performing the duties and functions not
18   reserved to the Commissioner of Social
     Security,
19
20         Defendant.                          )
21         Based upon the parties' Stipulation for Award and Payment of Attorney

22 Fees:
23         IT IS ORDERED that the Commissioner shall pay attorney fees and

24 , expenses the amount of THREE THOUSAND FOUR HUNDRED DOLLARS and
25 NO CENTS ($3,400.00), and costs under 28
26 ///
27 ///
28 ///
       8:18-cv-01589-E




 1
2    U.S.C.. ~ 1920 in the amount ofZERO DOLLARS ($0.00), as authorized by 28
3    U.S.C. §§ 2412(d), 1920, subject to the terms ofthe above-referenced Stipulation.
4
5          Dated:f~Z~>~~

6                             THE HONORABLE CHARLES F. EICK
7                             UNITED STATES MAGISTRATE JUDGE
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




                                             2
